Exhibit 10.7.5

 

COLT DEFENSE LLC ADVISORY AGREEMENT

 

between

 

COLT DEFENSE LLC

 

and the undersigned

 

SENIOR ADVISOR

 

GENERAL GEORGE W. CASEY, USA (RET.)

 

THIS AGREEMENT is entered into by Colt Defense LLC, a Delaware limited liability
company (“Colt Defense”), and the individual who has executed this Agreement
below, thereby indicating his/her agreement to be a Senior Advisor to Colt
Defense LLC (“Advisor” or “you”).

 

In consideration of the mutual covenants contained herein, you and Colt Defense
agree as follows:

 

1.                                      Services.

 

During the term of this Agreement, which will commence on the date it is
executed by the Advisor, you will provide such services to Colt Defense, as may
be requested by its Chief Executive Officer, from time to time.  The services to
be provided under this Agreement will be those as might ordinarily be expected
of a strategic advisor to a Chief Executive Officer.  Such services may include
providing advice regarding strategic opportunities for Colt Defense; reviewing
marketing and sales efforts; providing customer insights; strategic-level
contacts; and advice regarding investor, public and customer relations issues. 
Notwithstanding the two preceding sentences, Colt Defense understands that
Advisor will not provide any Services that will violate US law, specifically 18
USC §207, 41 USC §423 (the Procurement Integrity Act) or related regulations. 
Colt Defense warrants that it is familiar with the restrictions imposed by these
laws and regulations and understands the limitations on services to be provided
under this Agreement.

 

2.                                      Compensation.

 

During the term of this Agreement, you will be compensated on a per diem basis
at a rate of $5,000 per day.  You will not be an employee of Colt Defense and
therefore will not be eligible for health, retirement, or any other Colt Defense
employee benefit plans or insurance.

 

Colt Defense will reimburse you for reasonable business expenses incurred by
Advisor pursuant to services he/she is asked to perform, in accordance with Colt
Defense’s policies.  Advisor will comply with limitations and reporting
requirements with respect to expenses as may be established by Colt Defense from
time to time and communicated to Advisor.

 

--------------------------------------------------------------------------------


 

3.                                      Term.  This Agreement will continue in
effect for a period of one year unless terminated by either party upon written
notice to the other.  No cause for termination is required.  If Colt Defense
terminates this Agreement, it will compensate you on a pro-rated basis through
the effective date of termination specified by Colt Defense. This Agreement may
be extended for subsequent one-year periods with the agreement of both parties.

 

4.                                      Independent Contractor.  You will be an
independent contractor with respect to Colt Defense, and Colt Defense will have
no obligation to or on behalf of you that is inconsistent with an independent
contractor relationship.

 

5.                                      Indemnification.  Colt Defense will
indemnify, defend and hold you harmless from and against any and all claims
against you by third parties that may arise as a result of your service as an
Advisor hereunder, other than as a result of your violation of paragraph 6,
provided that you give Colt Defense prompt written notice of any such claim and
cooperate with Colt Defense in the defense thereof.  Colt Defense will have the
right to select counsel and to control all aspects of the defense of any such
claim and the settlement thereof, provided that such settlement does not impose
any obligation or requirement on you without your consent.

 

6.                                      Confidentiality.  You agree to hold in
confidence, and not to discose to anyone, all information about Colt Defense and
its subsidiaries and their respective and joint businesses, opportunities,
plans, strategies, products, vendors, finances, prospects, or other affairs, and
their owners, partners, employees, advisors, representatives, or consultants,
that is shared with you at any time, in any form, including without limitation,
physical, electronic, oral and visual, whether or not such information is
specifically indicated to be “proprietary” or “confidential”.  Any disclosure of
any such information requires the prior approval of Colt Defense’s Chief
Executive Officer.  You agree that upon the the termination of this Agreement,
you will return or destroy all of the foregoing confidential information in your
possess that is in a form that can be returned or destroyed.  All other such
information will remain confidential and subject to this Agreement despite the
termination of this Agreement.  You agree that in the event of any breach of
this paragraph by you, Colt Defense will be entitled to obtain an injunction
against further breach, in addition to all other remedies available to it.

 

7.                                      Notices.  Any notice provided for in
this Agreement must be in writing and must be either personally delivered,
mailed by first class mail postage prepaid and return receipt requested) or sent
by reputable overnight courier service (charges prepaid), or faxed, to the
recipient at the address below indicated:

 

To Colt Defense:

 

Colt Defense LLC

547 New Park Ave.

West Hartford, CT 06110

Attn: President and Chief Executive Officer

 

To Advisor:

 

2251 Eisenhower Avenue, Unit #1817

 

2

--------------------------------------------------------------------------------


 

Alexandria, VA 22314

 

or to such other address or to the attention of such other person as the
recipient party shall have specified by prior written notice to the sending
party.  Any notice under this Advisory Agreement shall be deemed to have been
given when personally delivered, one business day after sent by reputable
overnight courier service, five days after deposit in the U.S. mail or at such
time as it is transmitted via facsimile, with receipt confirmed.

 

8.                                      Assignment. Except as otherwise provided
herein, this Agreement shall bind and inure to the benefit of and be enforceable
by Advisor and Colt Defense and their respective successors and assigns;
provided, however, that the rights and obligations of Advisor under this
Agreement shall not be assignable.

 

9.                                      Governing Law. This Agreement shall be
construed in accordance with the law of Connecticut, without regard to its
conflicts of law principles.

 

10.                               Complete Agreement. This Agreement embodies
the complete agreement and understanding among Colt Defense and Advisor, and
supersede any prior understandings, agreements or representations by or among
the parties, written or oral, which may have been related to the subject matter
hereof in any way.  This Agreement may not be amended or modified in any respect
other than in a writing signed by Advisor and Colt Defense’s Chief Executive
Officer.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

 

COLT DEFENSE LLC

 

 

 

 

 

By:

/s/ Gerald R. Dinkel

 

 

Gerald R. Dinkel

 

 

 

Its: Chief Executive Officer

 

 

 

Date: December 16, 2011

 

 

 

 

 

ADVISOR

 

 

 

By:

/s/ George W. Casey Jr.

 

 

General George W. Casey Jr., USA (Ret.)

 

 

 

Date: December 16, 2011

 

3

--------------------------------------------------------------------------------